JOANOS, Judge.
Appellant Ralph H. Simmons, the former husband in this dissolution of marriage proceeding, appeals several aspects of the final judgment of dissolution of marriage. Specifically, appellant challenges (1) the trial court’s determination that a savings account held solely in the former husband’s name is a marital asset subject to equitable distribution, (2) the assignment of a $10,000.00 value to a boat and trailer awarded to the former husband, (3) the award of permanent periodic alimony to the former wife, and (4) the requirement that the former husband pay one-half of the former wife’s attorney’s fees and costs. We approve the trial court’s rulings as to the contested issues, and affirm the final judgment with the following modification.
The former wife agrees the evidence before the trial court established that the value assigned to the boat and trailer should be $7,500.00, rather than the $10,000.00 set forth in the list of marital assets and values in the *834final judgment. Therefore, the final judgment is modified to reflect that the boat and trailer awarded to the former husband in the equitable distribution plan have a value of $7,500.00. The $2,500.00 adjustment in the value of the boat and trailer requires a corresponding adjustment in the cash awards to the respective parties, i.e., the cash award to the former husband is increased by the amount of $1,250.00, and the cash award to the former wife is decreased by the amount of $1,250.00. These adjustments will result in a cash award to the former husband in the sum of $47,672.00, and a cash award to the former wife in the sum of $22,071.00.
Accordingly, the final judgment of dissolution of marriage is affirmed as modified.
MICKLE and LAWRENCE, JJ., concur.